

117 HR 3592 IH: Adopt the Greenhouse gases, Regulated Emissions, and Energy use in Transportation model Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3592IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Johnson of South Dakota (for himself, Mr. Rodney Davis of Illinois, Ms. Craig, Mrs. Axne, Mr. Smith of Nebraska, Mr. Pocan, Mr. Feenstra, Mr. Hagedorn, Mr. Bost, Mrs. Bustos, Mr. Baird, Mr. Emmer, Mr. Bacon, Mrs. Fischbach, and Mrs. Hinson) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the Administrator of the Environmental Protection Agency to update the modeling used for lifecycle greenhouse gas assessments for corn-based ethanol and biodiesel, and for other purposes.1.Short titleThis Act may be cited as the Adopt the Greenhouse gases, Regulated Emissions, and Energy use in Transportation model Act or the Adopt GREET Act.2.Definition of AdministratorIn this Act, the term Administrator means the Administrator of the Environmental Protection Agency. 3.Lifecycle greenhouse gas emissions from corn-based ethanol and biodiesel(a)In generalSubject to subsection (b), not later than 90 days after the date of enactment of this Act, and every 5 years thereafter, the Administrator shall update the methodology used by the Environmental Protection Agency in lifecycle analyses with respect to greenhouse gas emissions that result from corn-based ethanol and biodiesel.(b)Requirements(1)First updateIn carrying out the first update required under subsection (a), the Administrator shall adopt the most recent Greenhouse gases, Regulated Emissions, and Energy use in Transportation model (commonly referred to as the GREET model) developed by Argonne National Laboratory.(2)Subsequent updatesIn carrying out the second and each subsequent update required under subsection (a), the Administrator shall—(A)as necessary, adopt, review, or update a methodology determined to be appropriate by the Administrator; or(B)adopt the methodology described in paragraph (1).(c)ReportIf the Administrator fails to carry out subsection (b)(2) before the applicable deadline described in subsection (a), the Administrator shall submit to the Committees on Agriculture, Nutrition, and Forestry, Energy and Natural Resources, and Environment and Public Works of the Senate and the Committees on Agriculture, Energy and Commerce, and Science, Space, and Technology of the House of Representatives a report describing the reasons for the failure to carry out subsection (b)(2), which may include a determination by the Administrator that the methodology adopted or updated in a previous update under subsection (a) remains the most current methodology based on available data, research, and technology.